The defendants admit that the plaintiffs are the owners of the Clayton tract, but they deny that the land in controversy is a part of that tract.
The Belgrade and Holly Grove tracts of land adjoin the Clayton tract. Both parties claim title under W. S. Pettigrew, who was the father of Charles Pettigrew. Charles Pettigrew is now       (527) living, and there is no evidence in the record that he was at any time the owner of the land in dispute, or of the Belgrade land, or of the Holly Grove land.
Mr. Nooney testified for plaintiff: "Am 69 years old. I was overseer for Mr. Charles Pettigrew. I know the Clayton tract of land. Mr. Charles Pettigrew, while in possession of the Holly Grove and Belgrade tracts, told me not to cut on the land now in dispute. Said it was a part of the Noah Spruill's Clayton land." Defendants excepted.
There was a verdict and judgment for the plaintiffs, and defendants excepted and appealed.
The evidence of the witness Nooney was very important on the issue before the jury, and was clearly hearsay and incompetent.
It is not brought within the rule admitting the declarations of a deceased witness, as the declarant is living; nor does it appear that either party claims under him, or that the was more than an agent in possession of the Belgrade and Holly Grove lands. Cansler v. Fite,50 N.C. 426; Lawrence v. Hyman, 79 N.C. 211; Perkins v. Brinkley,133 N.C. 350. *Page 436 
The evidence also fails to show that Mr. Pettigrew had any knowledge of the boundaries, or that he was doing more than expressing an opinion that the land in dispute was a part of the Clayton tract. There must be a
New trial.
(528)